Citation Nr: 0423441	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for migraine 
headaches, currently 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for status 
post back injury, levoscoliosis of the thoracolumbar spine, 
partial sacralization of the left L5-S1 and congenital small 
disc in foramen, L4-L5 (lower back disorder), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable initial evaluation for 
bilateral knee pain, consistent with bursitis (bilateral knee 
disorder).

4.  Entitlement to service connection for nerve problem, 
clarified as cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to April 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI.  The veteran testified at a Board hearing at 
the RO in March 2004.  During the appeal, the file has been 
reassigned to the RO in St. Louis, Missouri. 

The issues of higher initial evaluations for migraine 
headaches, lower back disorder, and bilateral knee disorder 
on appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent medical evidence demonstrates that cervical 
radiculopathy with degenerative joint disease is attributable 
to the veteran's active service.



CONCLUSION OF LAW

Cervical radiculopathy with degenerative joint disease is a 
qualifying chronic disability, which is presumed to have been 
incurred as a result of service within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's service connection 
claim with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a full 
grant of the benefits for the service connection claim.


Service Connection

The veteran's contends that his nerve disorder, claimed as 
cervical spine disorder, is related to service.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

During his personal hearing before the undersigned Judge in 
March 2004, the veteran and his representative clarified that 
the veteran's claimed nerve disorder is radiculopathy of the 
cervical spine.  

As an initial matter, the Board points out that there is 
circumstantial and nonmedical evidence to support the claim.  
The veteran's service records show that he earned a 
Parachutist Badge.  Service medical records show that in 
February 2002, the veteran received treatment for complaints 
of some weakness of his left arm secondary to scapular 
winging.  The veteran complained of some twitching in his 
left forearm for the past three years intermittently.  The 
examiner determined that the veteran's left arm weakness and 
paresthesias may be cervical. 

The veteran continued to complain of problems involving his 
cervical spine after service.  In fact, within one year after 
service, a November 2002 x-ray report found mild degenerative 
joint disease of the cervical spine.  X-ray report in 
December 2002 noted minimal C5-C6 left neural foramina 
narrowing.  Clinical report dated in December 2002 indicated 
that the veteran was diagnosed with cervical radiculopathy.  
MRI report of the cervical spine in January 2003 revealed 
severe left C6 foraminal narrowing due to uncinate 
hypertrophy and a left lateral disc protrusion.  Spondylitic 
change also caused moderate calan stenosis at the left C6-7 
level.  

The evidence of record shows competent medical evidence of 
degenerative joint disease of the cervical spine within one 
year from the date of separation from service, along with 
disc protrusion at C6 and a diagnosis of cervical 
radiculopathy.  As such, the veteran's cervical spine 
disorder is presumed to have been incurred in active service, 
notwithstanding that there is no record of arthritis of the 
cervical spine in service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  There is no evidence of an 
intercurrent injury or other evidence to rebut the 
presumption.  

Based on review of the evidence of record and resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for cervical 
radiculopathy with degenerative joint disease under the 
provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. §§  3.307, 
3.309.


ORDER

Entitlement to service connection for cervical radiculopathy 
with degenerative joint disease is granted.  To this extent, 
the appeal is granted. 


REMAND

As for the remaining three claims, the veteran testified that 
he has received treatment since March 2003 for his knees and 
lumbar spine at VAMC in Fayetteville and for his migraine 
headaches at VAMC in Mt. Vernon.  The veteran submitted a 
signed waiver to have these treatment records considered by 
the Board in this decision.  However, the record does not 
include treatment records from VAMC in Mt. Vernon or 
Fayetteville.  The most recent treatment records in the file 
are dated in March 2003 from VAMC in Mililani, Hawaii.  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Thus, 
any additional relevant medical records should be secured on 
remand.

The veteran also testified that his migraines, back, and 
bilateral knee disorders have worsened since the most recent 
VA examination in August 2002.  While a new examination is 
not required simply because of the time has passed since the 
last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  

In addition, it should also be noted that, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds that the medical 
examination of August 2002 and other medical records do not 
sufficiently address pain, limitation, and functional loss of 
the veteran's lower back disorder.  The Court has held that 
where the evidence does not adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The 
Court has further held that diagnostic codes predicated upon 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
DeLuca, supra.  

The veteran's lower back disorder has been evaluated under 
Diagnostic Code (DC) 52.  The RO should also consider 
evaluating the veteran's claim under DC 5293.  The 
regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were revised, effective 
September 23, 2002 and again effective September 26, 2003.  

Although the Board regrets further delay in appellate review, 
the Board believes new examinations are required, especially 
in light of the veteran's testimony and review of the record.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorders at issue 
since March 2003.  The VBA AMC should 
then request all pertinent medical 
records from these providers to include 
VA clinical, medical, and x-rays reports 
from both the VA medical facilities in 
Mount Vernon and Fayetteville.  

3.	After completion of #1-2 above, the 
veteran should 
be afforded VA examination(s) to 
determine the nature and severity of the 
veteran's service-connected lower back 
disorder and bilateral knee disorder.  
The claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  For the lower back 
disorder, the previous and revised 
criteria for DC 5293 must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's low back and 
bilateral knee disorder in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  All necessary tests and studies 
should be conducted.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

4.	After completion of #1-2 above, the 
veteran should 
be afforded VA examination to determine 
the nature and severity of the veteran's 
migraine headaches.  The claims folder, 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should discuss the frequency and 
severity of the headaches as well as the 
headaches interference with the veteran's 
employment and/or school attendance.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re-
adjudicate the veteran's claims.  When 
reviewing the lower back disorder claim, 
the RO should consider evaluating the 
claim under DC 5293.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




